DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed November 21, 2018, is the national state entry of PCT/EP2017/062601, filed May 25, 2017.  Pursuant to a pre-examination amendment, claims 1-11 are pending in the application.  The applicant has amended claims 4, 5, and 7-11.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title is not sufficiently specific. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In particular, claim 1 recites, in part:
… magnetic detection means configured to detect the presence of the object or of the person on or close to said at least one inductive surface, and configured to measure a heading angle by way of two simultaneous measurement points and to generate dated reference heading angle data for the object or for the person; ….

In paragraph [0061], the specification discloses:
 


The specification does not include any other disclosure about the “two remote components (402(A), 402(B)),” that allow “two inductive measurement points (A, B).”  The specification does not provide any details about the construction of the two remote components (402(A), 402(B)).  The specification does not disclose how the two remote components (402(A), 402(B)) operate to allow “two inductive measurement points (A, B).”  The specification does not disclose how the two remote components (402(A), 402(B)) “detect the presence of the object or of the person on or close to said at least one inductive surface,” as recited by claim 1.  
For the foregoing reasons, one of ordinary skill in the art at the time of the effective filing date of the application, would not have understood how the claimed invention operates and would not have been able to make or use the claimed invention.   
Claims 2-11 are rejected for the same reasons as claim 1, because claims 2-11 depend from claim 1.





Allowable Subject Matter
6.	Claim 1 is objected to as being rejected under Section 112 but would be allowable if the specification were amended to avoid the Section 112 rejection.
	Claims 2-11 are objected to for the same reason as claim 1 because claims 2-11 depend from clam 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689